 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                               DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                 Case No. 2:06-cr-00310-HDM-PAL
 9
                              Plaintiff,
10        v.                                                  ORDER
11   JOSEPH HALL,
12                            Defendant.
13
          Defendant     Joseph   Hall   has    filed   a   motion     for   sentence
14
     reduction   (ECF   No.   305)   and   appointed       counsel    has   filed   a
15
     supplement to that motion (ECF No. 316).               The government shall
16
     file a response to Hall’s motion (ECF Nos. 305 & 316) no later
17
     than February 6, 2020.       Hall thereafter will have until February
18
     20, 2020, to file any reply.
19
          IT IS SO ORDERED.
20
          DATED: This 7th day of January, 2020.
21

22
                                        ____________________________
23                                      UNITED STATES DISTRICT JUDGE
24

25

26

27

28


                                           1
